Citation Nr: 1709906	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1995 to May 2009, to include service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2016, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's November 2015 decision that granted the Veteran's claim for entitlement to an initial compensable rating for service-connected migraine headaches and assigned a disability rating of 30 percent.  In the September 2016 memorandum decision the Court concluded that the Board improperly relied on a VA examiner opinion with no supporting rationale.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his service-connected migraine headaches warrant a higher disability rating. 

During the most recent VA examination in March 2013, the VA examiner assessed the current severity of the Veteran's service-connected migraine headaches.  The Veteran reported that his headaches occurred two to three times a week and included constant head pain localized to one side of the head, head pain that worsened with physical activity, and that he experienced nausea, sensitivity to light and sound, and that his head pain lasted one to two days.  The VA examiner reported that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once a month, but that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner reported that during severe migraines the Veteran was unable to work and that the Veteran had an existing diagnosis for migraine headaches. 

According to the Court, the March 2013 VA examiner failed to provide a rationale for his opinion that the Veteran does not experience very frequent prostrating and prolonged attacks of migraine headache pain, and the examination findings appear to lead to an opposite conclusion.  As such, remand is necessary in order to obtain an adequate VA examination and opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected migraine headaches.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  All symptomatology associated with the migraine headaches should be reported.  

Based on the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should report the frequency of any prostrating attacks of migraine headaches and whether the Veteran experiences migraine headaches characterized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale as to how the examiner characterized any migraine headaches, their frequency, and whether they are productive of severe economic inadaptability should be provided.

If a VA examination has already been performed in connection with a remanded claim for entitlement to a total disability rating based on individual unemployability (TDIU) the AOJ should review the examination report to ensure the examination and examiner's rationale are adequate, and schedule the Veteran for another examination only if the AOJ determines that the examination or examiner's rationale is inadequate.

2.  After completing the above actions, and any other development deemed necessary, the claim for entitlement to an initial disability rating in excess of 30 percent for migraine headaches must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

